DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show see missing features identified in pars [0027]-[0029] of US Publication Number 2021/0154680 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disc-shaped electrode elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 4 are described distinctly different at par [0027] of US 2021/015480.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 1 recites “a surface resistivity of more than 1 x 1012 ohm/sq and preferably more than 1 x 1014 ohm/sq” which does not appear to have proper antecedent basis in the specifications as originally filed, see par [0019] of US 2021/0154680.
Claim 2 recites “the volume resistivity” which does not appear to have proper antecedent basis in the specification (See definition for resistivity here within).
The disclosure is objected to because of the following informalities: 
In the abstract, at pars [0001], [0002], and at claim 1, the word disc-shaped is recited; at par [0004], the words discs and cylindrical body are recited; and at par [0027], the word disk-shaped is recited.  It is not clear why disk-shaped electrode is recited at par [0027] with the detailed description for the instant invention for Fig. 4 that clearly does not illustrate a disk-shaped electrode, whereas Merriam-Webster defines disk as “a thin circular object: such as a round flat plate.”  Additionally, Fig. 4 is described two distinct ways at par [0027] of US 2021/015480, yet Fig. 4 supports the description “in the form of rectangular/square sheets.”  See Drawings Section.
Appropriate correction is required.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1, 6, 7, and 9 are objected to because of the following informalities:  
Claim 1 line 2, [[which]] the group
Claim 1 line 7, closer[[st]]
Claims 6 and 9,  “off[[-]]set” for consistency with the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  In particularly, claim 1 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For examination of the merit claim 1 is interpreted as follows:
A device comprising 
a group of electrode elements for a condenser separator in a two-step electrofilter 
which group of electrode elements comprises at least two shaped electrode elements,

wherein the at least two shaped electrode elements are strip shaped electrode elements or two groups of planar disc shaped electrode elements
wherein the at least two shaped electrode elements to a major part are comprised of a core, and 
wherein at least two shaped electrode elements 
wherein a first portion of a[[n]] first electrode element that is arranged closest to an adjacent second electrode element in the condenser separator is formed of a polymer having a surface resistivity of more than 1 x 1012 ohm/sq and preferably more than 1 x 1014 ohm/sq, 
wherein a second portion of the electrode elements is either A) comprised of at least one current conductive element in the form of a polymer arranged as a thin coating on the core of the electrode at least two shaped elements, or B)  is embedded in said core with an extension that is substantially smaller than the extension of the core along both the width and the depth.
For claim 1, the functional language for intended use of the instant device in lines 1-2 “for a two-step electrofilter in a condenser separator” is ambiguous.  Conventionally, a two-step electrofilter comprises a separator; therefore, the condenser separator is in the two-step electrofilter.  Furthermore, interpretation for claim 1 on the merits is set forth above.
Claim 1 recites the phrase "to a major part are comprised of a core" in line 4.  The word major is relative term that makes the scope of the claim unclear.  What structures define said core?   
Claim 1 recites the limitation "a polymer" twice at line 8 and 11, respectively.  It is not clear if the limitations are the same or distinct in the claim.  Address and amend accordingly.
Claim 1 recites the phrase “wherein at least one of the or group of electrode elements lines 4-5 which is unclear, and therefore, indefinite.  See interpretation above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a polymer having a surface resistivity of more than 1 x 1014 ohm/sq” and the claim also recites “a polymer having a surface resistivity of more than 1 x 1012 ohm/sq” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Furthermore, it is not clear if the resistivity limitations recited in claim 1 are defined in the specification.  The nomenclature in the specification discloses both surface and volume resistivity for the numerical values in the claim.
Additionally, claim 1 recites the unites "ohm/sq" and "ohm/sq" in line 8 and 9, respectively, for “surface resistivity.”  Also, see pars [0019], [0021], [0027], and [0031] in the specification for various “resistivity” notations.  Nonetheless, resistivity is commonly symbolized by the Greek letter rho, ρ, is quantitatively equal to the resistance R of a specimen such as a wire, multiplied by its cross-sectional area A, and divided by its length l; ρ = RA/l.  The unit of resistance is the ohm. In the mete-kilogram-second (mks) system, the ratio of area in square meters to length in meters simplifies to just meters. Thus, in the meter-kilogram-second system, the unit of resistivity is ohm-meter (i.e., ohm-foot, ohm-inch).  The units recited in claim 1 for resistivity are unclear.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term, in this case, the units for resistivity, are indefinite because the specification does not clearly redefine the units to make clear when read by the person of ordinary skill in the art.  For examination on the merits, prior art that discloses a device with the limitation as interpreted as above comprising a polymer will be considered to teach the intended resistivity under broadest reasonable interpretation in order to advance prosecution on the merits.  Also, see claim 3 for similar application of resistivity units, and as such, the limitations of claim 3 will inherently be taught. 
Claim 1 recites the limitation "a second electrode element" in line 7 and the limitation "a second portion" in line 9 without recitation for a first for each limitation.  See interpretation for claim 1 on the merits above.
Claim 1 recites the phrase "the width and the depth" in line 13.  The significance of the phrase is unclear, and therefore, indefinite.  The question raised is: the width and the depth of what limitation/component?
Claim 2 recites the limitation "the volume resistivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This limitation was not previously recited.  Claim 2 recites the limitation "an electrode element" in line 2.  Is this limitation the same as or distinct from the limitation "at least two electrode elements"? Regarding the limitation "the volume resistivity" and the recitation "1 x 1011 ohm-cm" in line 3, for examination on the merits, claim 2 is interpreted as indicated above for claims 1 and 3.
Claim 3 recites the unites "ohm/sq" in line 2 and "ohm-cm" in line 3 which is indefinite similarly to claim 1 above at pars 16 through 17.  
Claim 6 recites the limitation "the intended air flow direction" in line 4 which was not previously recited.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "an electrode element" in line 2.  Is this limitation the same as or distinct from the limitation "the at least two electrode elements" interpreted with claim 1?  Claim 4 recites the limitation "the adjacent second electrode element" in line 2 [emphasis added].  There is insufficient antecedent basis for this limitation in the claim.  Additionally, a first electrode element has not been recited in claim 4.
Claim 5 recites the limitation " the respective electrode elements " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the same corresponding position " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN 105536994).
For claims 1, 2, and 3, as interpreted, Yu discloses 
A device comprising 
a group of electrode elements (Figs. 1-3) for a condenser separator in a two-step electrofilter (“electrostatic air cleaner dust collecting plate, comprising: the polypropylene plastic plate”; Abstract), 
which group of electrode elements comprises at least two shaped electrode elements (Figs. 1, 2),
wherein the at least two shaped electrode elements are strip shaped electrode elements or two groups of planar disc shaped electrode elements (Figs. 1, 2), 
wherein the at least two shaped electrode elements to a major part are comprised of a core (Figs. 1, 2) , and 
wherein one of the at least two shaped electrode elements  is formed of at least two different polymers with different electrical properties (“the polyaniline having a conductive material on the surface of the polypropylene plate, as shown in FIG. 1, electrostatic air cleaner dust collecting plate, whose main body is a rectangular structure, comprising a plastic plate 1, 1 on the surface of the conductive material plastic plate 2, collecting plate arranged in an odd layer and even layer of conductive material direction; two ends of the plastic plate with 304 stainless steel belt 3”), 
wherein a first portion of a first electrode element that is arranged closest to an adjacent second electrode element in the condenser separator is formed of a polymer (“the polyaniline having a conductive material on the surface of the polypropylene plate, as shown in FIG. 1…”) having a surface resistivity of more than 1 x 1012 ohm/sq and preferably more than 1 x 1014 ohm/sq, 
wherein a second portion of the electrode elements is either A) comprised of at least one current conductive element in the form of a polymer arranged as a thin coating on the core of the electrode at least two shaped elements, or B)  is embedded in said core with an extension that is substantially smaller than the extension of the core along both the width and the depth (Figs. 1, 2); wherein the volume resistivity of the polymer in the portion of one the at least two shaped electrode elements that is arranged closer to the adjacent second electrode element in the condenser separator.
For claims 6 and 7, as interpreted, the teaching of Yu is relied upon as set forth above and further teaches groups of the at least two shaped electrode elements are formed as flat sheets, wherein several current conductive elements are arranged off-set with respect to each other and perpendicular to the intended air flow direction through the condenser separator (Figs. 1, 3); wherein several separate connections to a high voltage source are provided by an edge connection of the respective current conductive elements by means of a conductive material (“electrostatic air cleaner dust collecting plate, whose main body is a rectangular structure, comprising a plastic plate 1, 1 on the surface of the conductive material plastic plate 2, collecting plate arranged in an odd layer and even layer of conductive material direction”; “left and right two ends of the polypropylene board are connected respectively by two stainless steel belt; distance between two polypropylene plate”).
For claim 9, as interpreted, Yu is relied upon as set forth above and further discloses wherein the current conductive elements on the electrode elements or on groups of the electrode elements are offset with respect to each other in such a way that two adjacent electrode elements do not have current conductive elements located at the same corresponding position as illustrated in Figs 1 and 2.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kalt.
For claims 4 and 5, Yu is relied upon as discloses above and further teaches the portion of an electrode element which is arranged closer to the adjacent second electrode element in the condenser separator but does not appear to discuss an insulation layer.  Kalt is analogous art and does disclose an insulation layer (col. 4, ll. 53-65).  It would be obvious to one of ordinary skill in the art at the effective filing date of the current invention to include the insulative layer of Kalt for the device of Yu for the portion of an electrode element which is arranged closest to the adjacent second electrode element in the condenser separator is comprised of an insulation layer and wherein the insulation layer also encloses the edge sections of the respective electrode elements in order to secure components to the device as of Yu as taught in Kalt with a reasonable expectation of success.
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liu (CN 103752411).
For claim 8, as interpreted, Yu is relied upon as indicated above and teaches the core of the at least two shaped electrode elements but does not appear to state the specific thickness.  Liu is analogous art and discloses electrodes with a thickness of the ranging from 0.05 to 1.5 mm.  Thickness of layers impart resistance to air flow.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to include the teaching Liu for the device of Yu to maintain the efficacy of with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, each of US 4354861, US 8349052, US 5466279, disclose parallel collector electrodes with conductive layers for two-stage electric precipitator; US 3487610 discloses collector electrodes sheets that are laminated; US 6749669 discloses sheet are coated or covered with a conductive or highly resistive electrode material; US 7081155 teaches a particle separator having parallel flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 30, 2022